DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, and 8 have been amended, while claims 14-17 have been newly added. Claims 1-17 are pending and considered in the present Office action.

The objections to the claims are withdrawn. The 103 rejections of all the claims are withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to further limit claim 1. Specifically, claim 1 requires the R group is a methyl group, while claim 2 suggests the R group is a hydrogen atom.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Toward high-performance Li(NixCoyMnz)O2 cathodes: facile fabrication of an artificial polymeric interphase using functional polyacrylates”, J. Mater. Chem. A, 2018, 6, 17778; DOI: 10.1039/c8ta03954b), in view of Odani et al. (US 2009/0061325), and Zou et al. (US 2014/0079996), hereinafter Sun, Odani, and Zou. Sun and Zou are of record.
Regarding Claims 1, 2 and 5, Sun teaches a cathode active material comprising: a particle containing a lithium composite oxide (i.e., LiNiXCoyMnzO2); and a coating layer (i.e., “surface coating”) containing a polymer containing a structure unit represented by the following formula (1): 

    PNG
    media_image1.png
    152
    193
    media_image1.png
    Greyscale

where R is a hydrogen atom (i.e., lithium polyacrylate (LiPAA)), wherein the particle is coated with the coating layer, see e.g., abstract, Scheme 1, Fig. 1 page 17781, etc. 
Sun does not teach R is a methyl group. However, Odani teaches a coating 3 on the surface of an active material 2A comprises lithium polyacrylate (Chemical formula 1) where R is a hydrogen atom (Chemical formula 1(1)), or a methyl group (Chemical formula 1(2), lithium polymethacrylate); the lithium polyacrylate (or lithium polymethacrylate) improves the chemical stability of the active material by inhibiting the decomposition of the electrolyte solution, thereby improving cycling characteristics, see e.g., paras. [0013]-[0015], [0030], and [0052]-[0056]. Further, Odani teaches lithium polyacrylate (or lithium polymethacrylate) results in higher cycle characteristics, see e.g., para. [0056]. It would be obvious to one having ordinary skill in the art R is a methyl group with the expectation of inhibiting the decomposition of the electrolyte solution, and higher cycle characteristics, as suggested by Odani.
Sun does not teach the coating layer contains an ammonium phosphate compound. However, Zou, like Sun, provides a polymer (i.e., binder) coating layer on the surface of a cathode material. In order to improve environmental stability of the cathode material an ammonium phosphate compound (e.g., ammonium phosphate (NH4)3PO4, ammonium hydrogen phosphate (NH4)2HPO4) is mixed with the polymer binder. The ammonium phosphate compound serves to neutralize LiOH that forms on the surface of the cathode material, thereby improving the environmental stability of the cathode material, see e.g., paras. [0008], and [0017] and examples. It would be obvious to one having ordinary skill in the art the coating layer of Sun includes an ammonium phosphate compound (e.g., ammonium phosphate (NH4)3PO4) with the polymer coating layer on the surface of the cathode particles to improve the environmental stability of the cathode material, as suggested by Zou.
Regarding Claim 3, Sun teaches a ratio of a weight of the coating layer to a weight of the lithium composite oxide is 0.1 % by weight to 5 % by weight, see e.g., 17783 left column, and Fig. 3 a). However, this layer does not comprise the ammonium phosphate. However, as detailed above, Sun was modified with Zou to teach the inclusion of an ammonium phosphate compound in the polymer coating layer. Specifically, Zou contemplates a ratio of a weight of the coating layer (comprising ammonium phosphate and binder) to a weight of the lithium composite oxide is 1.5 % by weight, see para. [0023], to achieve environmental stability. It would be obvious to one having ordinary skill in the art a ratio of a weight of the coating layer (comprising the ammonium phosphate compound and binder) to a weight of the lithium composite oxide is between 0.3 to 2 % by weight to achieve environmental stability. The range disclosed in the prior art overlaps with the claimed range, or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP 2144.05, I.
The claimed range is also obvious in view of MPEP 2144.05, II. It is noted that the amount of the ammonium phosphate compound and binder are both acknowledged as result effective variables. For example, the amount of binder has an effect on specific charge, capacity retention, ohmic resistance, etc., see e.g., page 17782 of Sun, while the acid (e.g., ammonium phosphate) has an effect on environmental stability and charge/discharge capacity, see para. [0017] of Zou. A known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  
Regarding Claim 4, Sun does not teach a ratio of weight of the ammonium phosphate compound to weight of the polymer. However, as detailed above, Sun was modified with Zou to teach the combination of ammonium phosphate and polymer in the coating layer. Specifically, Zou teaches environmental stability is achieved when a ratio of a weight of acid (e.g., ammonium phosphate, para. [0017]) to a weight of the polymer is 0.5 (see e.g., examples), which is within the claimed range (0.1 to 9). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05, I.
Regarding Claims 7, 9 and 11, Sun teaches a secondary battery comprising a cathode comprising the cathode active material detailed above; an anode comprising an anode active material capable of occluding and releasing lithium ions (i.e., metallic Li); and a non-aqueous electrolyte containing a non-aqueous solvent (i.e., EC:DEC) and a lithium salt (1M LiPF6) which has been dissolved in the non-aqueous solvent, see e.g., pages 17779-17780.
Regarding Claims 8, 10 and 12, Sun teaches a secondary battery, comprising: a cathode comprising a cathode mixture layer containing a cathode current collector (Al foil) and the cathode active material detailed above; an anode comprising an anode current collector (metallic Li); and a non-aqueous solvent (i.e., EC:DEC) and a lithium salt (1M LiPF6) which has been dissolved in the non-aqueous solvent, see e.g., pages 17779-17780, wherein during charge, a lithium metal is deposited on the anode current collector; and during discharge, the lithium metal is dissolved in the non-aqueous electrolyte.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, Odani, and Zou, further in view of Imanari et al. (US 2011/0059363), hereinafter Imanari (of record).
Regarding Claim 6, Sun does not explicitly teach the layered Li(NixCoyMnz)O2
compound belongs to the R-3m or C2/m space group. However, Imanari teaches from the standpoint of discharge capacity of the secondary battery, the lithium metal oxide preferably belongs to a space group R-3m or C2/m, see e.g., para. [0026]. It would be obvious to one having ordinary skill in the art the layered compound of Sun belongs to the R-3m or C2/m space group from the standpoint of discharge capacity of the secondary battery.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Odani, and Zou, further in view of Jost et al. (US 2007/0212615), Kato et al. (JP 2004-273152, machine translation provided), and Tsukagoshi et al. (US 2011/0003201), hereinafter Jost, Kato, and Tsukagoshi.
Regarding Claims 13-16. Sun, as modified by Odani and Zou, does not teach the ammonium ion (e.g., NH4+) of the ammonium phosphate compound (i.e.,  ammonium phosphate, ammonium hydrogen phosphate, see para. [0017] of Zou) is substituted with a hydrocarbon group substituent, wherein the upper limit of carbons is three, or that the substituent (i.e., hydrocarbon group) includes a halogen. However, Jost teaches a phosphate anion may have a cation of structure 12 (i.e., [NR1R2R3R4]+) where R1, R2, R3, and R4 are each H (i.e., ammonium, NH4+), an alky having 1-8 carbons, or halogen, see e.g., paras. [0029]-[0039]. Kato teaches various counter cations are well known in the art of lithium ion battery including alkali metals (e.g., Li) and quaternary ammonium ions (i.e., NR1R2R3R4, where R1 to R4 is a hydrogen atom (i.e., ammonium, NH4+) or a carbon atom (i.e., methyl, e.g., tetramethyl ammonium), see e.g., lines 124-131 in para. [0021]) to facilitate the intercalation of lithium ions, see e.g., para. [0012]. Typically, lithium and alkyl ammonium cations are preferred from the viewpoint of ionic conductance; that is, high ion mobility provides high electrical conductivity, see e.g., paras. [0056]-[0057] of Tsukagshi. It would be obvious to one having ordinary skill in the art the phosphate anion of Sun, as modified by Odani and Zou, includes a cation of alkyl ammonium where the alkyl has 1-3 carbons and includes a halogen, with the expectation of high ion mobility providing high electrical conductivity, as suggested by Kato, Jost, and Tsukagshi.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, Odani, and Zou, further in view of Takebayashi (US 2016/0036046), hereinafter Takebayashi. 
Regarding Claim 17, Sun, as modified by Odani and Zou, does not teach the ammonium ion (i.e., NH4+) of the ammonium phosphate (i.e., (NH4)3PO4) compound is substituted with a lithium ion. However, Takebayashi teaches inorganic phosphates compounds such as (NH4)3PO4 (ammonium phosphate), and (NH4)Li2PO4, have high voltage resistance, thus stably function as an acid consuming material at the open circuit voltage of the battery; accordingly, the elution of transition metals from the active material can be suppressed, thereby suppressing capacity deterioration, see e.g., paras. [0033]-[0034]. It would be obvious to one having ordinary skill in the art to substitute a lithium ion for the ammonium ion in the ammonium phosphate compound of Sun (as modified by Odani and Zou) with the expectation of high voltage resistance properties, hence suppressed capacity degradation, as suggested by Takebayashi. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729